Case: 16-11334   Date Filed: 02/08/2017   Page: 1 of 16


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11334
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 6:14-cv-02010-KOB



RHONDA LYNN NICHOLS,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 8, 2017)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-11334     Date Filed: 02/08/2017   Page: 2 of 16


      Rhonda Lynn Nichols appeals the district court’s order affirming the

decision of an administrative law judge (“ALJ”) to deny her applications for

disability insurance benefits and social security income, filed pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). The ALJ found that Nichols suffered from several

severe impairments—degenerative disc disease, obesity, depressive disorder, and

borderline intellectual functioning—that made her unable to perform her past

relevant work, but that Nichols was not disabled because there was other light,

unskilled work she could still perform despite her impairments. After review, we

affirm.

                      I. THE FIVE-STEP EVALUATION

      A claimant for SSI benefits must prove she is disabled. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005); 20 C.F.R. § 416.912. Under the five-step

sequential evaluation used to determine whether a claimant is disabled, the ALJ

considers: (1) whether the claimant is engaged in substantial gainful activity; (2) if

not, whether the claimant has a severe impairment or combination of impairments;

(3) if so, whether these impairments meet or equal an impairment listed in the

Listing of Impairments; (4) if not, whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work; and (5) if not, whether, in

light of her age, education, and work experience, the claimant can perform other

work that exists in “significant numbers in the national economy.” See 20 C.F.R.


                                          2
                Case: 16-11334     Date Filed: 02/08/2017   Page: 3 of 16


§§ 416.920(a)(4)(i)-(v), 416.960(c)(2); see also Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1178 (11th Cir. 2011).

         The claimant bears the burden to prove the first four steps. If the claimant

does so, the burden shifts temporarily to the Commissioner to prove the fifth step.

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); 20 C.F.R. § 416.920(a)(4)(v)

& (g).

         In considering at the fourth and fifth steps whether a claimant can perform

her past relevant work or can perform other work in the economy, the ALJ must

determine a claimant’s RFC by considering all relevant medical and other

evidence. See Phillips v. Barnhart, 357 F.3d 1232, 1238-39 (11th Cir. 2004); see

also 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is a medical assessment of what

the claimant can do in a work setting despite any mental, physical, or

environmental limitations caused by the claimant’s impairments or related

symptoms. 20 C.F.R. §§ 404.1545(a), 416.945(a). RFC includes mental abilities,

such as the ability to understand, remember and carry out instructions or respond

appropriately to supervision, coworkers, and work pressure. Id. §§ 404.1545(c),

416.945(c). In assessing the claimant’s RFC, the ALJ must state with particularity

the weight given to different medical opinions and the reasons therefore. Sharfarz

v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987).




                                            3
                Case: 16-11334        Date Filed: 02/08/2017       Page: 4 of 16


                                   II. ALJ’S FINDINGS

       Here, the ALJ found, at steps one and two, that Nichols had not engaged in

substantial gainful activity since October 26, 2009, the date she fell off a stool at

work,1 and that she had the severe impairments of “degenerative disc disease,

including spondylosis and stenosis, and scoliosis of the lumbar spine, aggravated

by [her] fall from a seated position on a stool, with radiation; obesity; depressive

disorder; and possible borderline intellectual functioning versus mild mental

retardation.”

       At step three, the ALJ concluded that Nichols’s impairment or combination

of impairments, both physical and mental, did not meet or equal a listed

impairment. Specifically, relevant to this appeal, the ALJ determined that

Nichols’s intellectual impairments did not meet or equal the intellectual disability

listing in Listing 12.05. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05.2




       1
        The ALJ mistakenly stated that the date of Nichols’s fall was October 27, 2009, but
medical records indicate that Nichols fell on October 26, 2009, her alleged onset date, and then
went to the emergency room for treatment on October 27, 2009.
       2
         On August 1, 2013, several months after the ALJ’s decision, the Social Security
Administration amended Listing 12.05 by replacing the words “mental retardation” with
“intellectual disability.” See Change in Terminology: “Mental Retardation” to “Intellectual
Disability,” 78 Fed. Reg. 46,499-01, 46,501 (Aug. 1, 2013) (codified at 20 C.F.R. pt. 404, 416).
This change was made because “the term ‘mental retardation’ has negative connotations,” and
“has become offensive to many people.” Id. at 46,499. The Social Security Administration
stated that the change “does not affect the actual medical definition of the disorder or available
programs or services.” Id. at 46,500. Because the amendment does not effect a substantive
change, we use the Social Security Administration’s new wording.
                                                 4
                Case: 16-11334       Date Filed: 02/08/2017       Page: 5 of 16


       At step four, the ALJ extensively reviewed Nichols medical records, the

opinions of medical sources, and Nichols’s subjective reports and hearing

testimony, and concluded that Nichols had the RFC to perform light work with

various exertional and non-exertional limitations. The ALJ further concluded that,

based on Nichols’s RFC, she could not perform her past relevant work as a cook

helper or hospital cleaner, as both of those jobs required medium-level work. 3 The

ALJ determined at step five that, considering Nichols’s age, education, work

experience, and RFC, there existed a significant number of jobs in the economy

that Nichols could perform, including unskilled, light work as a cleaner,

housekeeper, agricultural sorter, or laundry sorter. Thus, the ALJ found that

Nichols was not disabled.

                               III. NICHOLS’S APPEAL

       On appeal, Nichols argues that: (1) substantial evidence did not support the

ALJ’s finding that her mental impairments did not meet or equal the criteria in

Listing 12.05(B) or (C); (2) the ALJ failed to assess her mental and physical

impairments in combination; (3) her back condition alone rendered her disabled;

and (4) the ALJ failed to properly weigh the opinions of her treating physician, Dr.


       3
        “Medium work involves lifting no more than 50 pounds at a time with frequent lifting
and carrying of objects weighing up to 25 pounds.” 20 C.F.R. §§ 404.1567(c), 416.967(c).
“Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds,” or, when the work involves lifting only light weights,
“requires a good deal of walking or standing,” or “involves sitting most of the time with some
pushing and pulling of arms or leg controls.” Id. §§ 404.1567(b),416.967(b).
                                                5
               Case: 16-11334       Date Filed: 02/08/2017      Page: 6 of 16


Mark Prevost, about the severity of her back condition. For the reasons that

follow, we conclude that Nichols’s arguments lack merit.4

A.     Listing 12.05 for Intellectual Disability

       To prevail at step three, the claimant must prove with specific evidence,

such as medical signs, symptoms, or laboratory tests, that her impairment meets or

medically equals a listed impairment. Sullivan v. Zebley, 493 U.S. 521, 532, 110

S. Ct. 885, 892 (1990) (“The listings define impairments that would prevent an

adult, regardless of his age, education, or work experience, from performing any

gainful activity, not just ‘substantial gainful activity.’”). “For a claimant to show

that his impairment matches a listing, it must meet all of the specified medical

criteria. An impairment that manifests only some of those criteria, no matter how

severely, does not qualify.” Id. at 530, 110 S. Ct. at 891.

       To “meet” Listing 12.05, the claimant must satisfy the diagnostic description

in the introductory paragraph and one of four sets of diagnostic criteria found in

paragraphs A, B, C, or D. 20 C.F.R. pt. 404, subpt. P, app.1, § 12.00(A). Listing

12.05’s introductory description requires the claimant to have: (1) significantly



       4
         When the Appeals Council denies review of the ALJ’s decision, we review the ALJ’s
decision as the Commissioner’s final decision. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th
Cir. 2001). We review the ALJ’s decision for substantial evidence, and the ALJ’s application of
legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial
evidence is less than a preponderance and is relevant evidence that a reasonable person would
accept as adequate to support a conclusion. Id. We may not decide the facts anew, reweigh the
evidence, or make credibility determinations. Id.
                                               6
               Case: 16-11334       Date Filed: 02/08/2017       Page: 7 of 16


subaverage general intellectual functioning; (2) deficits in adaptive behavior; and

(3) an onset of impairment before age 22. Id. at § 12.05.

       Of the four paragraphs, only paragraphs B and C are at issue here. 5

Under Listing 12.05(B) the claimant must establish a “valid verbal, performance,

of full scale IQ of 59 or less” and under Listing 12.05(C) the claimants must show

both a “valid verbal, performance, or full scale IQ of 60 through 70 and a physical

or other mental impairment imposing an additional and significant work-related

limitation of function.” Id. at § 12.05(B)-(C) (emphasis added). In other words,

both paragraphs B and C require an IQ score within a certain range that is valid.

       The Social Security Administration has noted that standardized intelligence

tests can assist in verifying the presence of intellectual disability, but form only

part of the overall assessment and should be considered in conjunction with

developmental history and functional limitations. Id. at § 12.05(D)(6)(a). This

Court has concluded that a valid IQ score of 60 to70 after age 22 “create[s] a

rebuttable presumption of a fairly constant IQ throughout [a claimant’s] life.”

Hodges v. Barnhart, 276 F.3d 1265, 1268 (11th Cir. 2001). However, a valid IQ

score does not have to be conclusive of intellectual disability “where the I.Q. score

is inconsistent with other evidence in the record on the claimant’s daily living

activities and behavior.” Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992).

       5
        On appeal, Nichols does not argue that her mental impairments meet the criteria in
paragraphs (A) or (D) of Listing 12.05.
                                               7
              Case: 16-11334     Date Filed: 02/08/2017   Page: 8 of 16


Furthermore, an ALJ may find, for purposes of Listing 12.05, that the results of an

IQ test are incredible where the test results are inconsistent with the medical record

or the claimant’s daily activities and behavior. Popp v. Heckler, 779 F.2d 1497,

1499-1500 (11th Cir. 1986).

      Here, the ALJ did not err in concluding that Nichols did not meet the criteria

for Listings 12.05(B) or (C). First, Listings 12.05(B) and (C) require valid IQ

scores. Dr. Alan Blotcky performed a Wechsler Adult Intelligence Scale test on

Nichols in 2013. Dr. Blotcky’s IQ testing revealed a verbal comprehension index

of 61, a perceptual reasoning index of 65, a working memory index of 66, a

processing speed index of 71, and a full scale IQ of 59. However, the ALJ found

these scores to be invalid. See 20 C.F.R. Pt. 404, subpt. P, app. 1, § 12.05(B)-(C).

      As the ALJ noted, the only evidence of Nichols’s intellectual impairments

was Dr. Blotcky’s consultative psychological evaluation, which was obtained at

the direction of Nichols’s counsel only after she was denied benefits

administratively and not part of any treatment. The fact that Dr. Blotcky was a

consulting psychologist who evaluated the claimant at her attorney’s request,

standing alone, would not be enough to invalidate Dr. Blotcky’s IQ test results.

      The ALJ, however, further noted that Nichols originally filed for benefits

based only on her physical impairments, that her medical records contained no

evidence of mental health treatment or cognitive intellectual difficulties, and that


                                          8
              Case: 16-11334     Date Filed: 02/08/2017   Page: 9 of 16


she never reported any cognitive or intellectual difficulties to the Social Security

Administration before Dr. Blotcky’s evaluation. To the contrary, Nichols actually

reported a range of activities and accomplishments that were inconsistent with Dr.

Blotcky’s IQ test results, including reading and understanding English; having a

driver’s license; completing high school with a certificate; a history of unskilled

work, sometimes for periods of one year or more; successfully raising two children

on her own; and handling money. As the ALJ explained, “the totality of the

objective and even subjective evidence prior to the evaluation shows that the

claimant enjoyed adaptive functioning far greater than the scores generated during

the evaluation.” We cannot say the ALJ’s reasons as a whole for finding the IQ

scores invalid are not sufficient. See Popp, 779 F.2d at 1499-1500.

      Second, even if the IQ scores obtained by Dr. Blotcky were valid, they were,

as the ALJ explained, inconsistent with the record evidence regarding Nichols’s

daily living activities and behavior and indicated that Nichols enjoyed a greater

degree of adaptive functioning than reflected in her scores. See Lowery, 979 F.2d

at 837. The ALJ’s findings as to Nichols’s daily activities and behavior are

supported by substantial evidence. Nichols herself reported that she cooked meals,

performed light housework, went shopping, paid bills, and counted change and that

she did not need to be reminded to go places or to be accompanied when she went

places. She obtained her driver’s license after taking an oral exam, she purchased


                                          9
             Case: 16-11334     Date Filed: 02/08/2017   Page: 10 of 16


a car with money she borrowed from her sister, and she drove and maintained that

car. Nichols indicated that she did not have problems with memory, completing

tasks, concentration, or following instructions. She also raised her two, now-

grown children, cooking and cleaning for them, helping them with their

homework, and getting them ready for school. Nichols’s work history included

housekeeping at a nursing home and working as a cook in several restaurants. She

left the nursing home job to find better paying work and the restaurant jobs

because she did not get along with her boss.

      In light of this record, the ALJ did not err in concluding that Nichols did not

meet the criteria of Listing 12.05(B) or (C). See Lowery, 979 F.2d at 835; 20

C.F.R. pt. 404, subpt. P, app. 1, § 12.00(D)(6)(a). As to Listing 12.05(C)

specifically, although the ALJ found Nichols’s physical impairments to be severe,

Nichols could not meet that listing because she had to establish both the physical

and the mental impairment prong. See Sullivan, 493 U.S. at 530, 110 S. Ct. at 891;

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(C).

B.    Evaluation of Nichols’s Impairments in Combination

      When a claimant has alleged several impairments, the ALJ has a duty to

consider the impairments in combination and determine whether the combined

impairments render her disabled. Jones v. Dep’t of Health and Human Servs., 941

F.2d 1529, 1533 (11th Cir. 1991). This duty applies even when the impairments


                                         10
              Case: 16-11334     Date Filed: 02/08/2017   Page: 11 of 16


considered separately are not severe. Hudson v. Heckler, 755 F.2d 781, 785 n.2

(11th Cir. 1985). An ALJ’s statement that the claimant did not have an impairment

or combination of impairments that rendered her disabled constitutes evidence that

he considered the combined effects of her impairments. See Wilson, 284 F.3d at

1224.

        Here, the ALJ explicitly stated several times that he was considering

Nichols’s mental and physical impairments, both severe and non-severe, in

combination. The ALJ also stated that he had considered the entire record, all

symptoms, and the extent to which those symptoms could be accepted as consistent

with all other evidence. Furthermore, it is readily apparent from the ALJ’s

exhaustive discussion of Nichols’s various impairments and their functional

limitations that the ALJ considered the combined effect of her impairments. Thus,

there is no merit to Nichols’s claim that the ALJ failed to evaluate her impairments

in combination.

C.      Nichols’s Back Impairments

        Nichols alternatively contends that her back impairments alone rendered her

disabled at step five based on two interrelated arguments. Specifically, Nichols

maintains that the ALJ’s finding that she could perform light work conflicts with

the opinion of Dr. Mark Prevost, her treating physician, that Nichols’s back pain




                                          11
             Case: 16-11334    Date Filed: 02/08/2017   Page: 12 of 16


prevented her from working and that the ALJ was required to assign Dr. Prevost’s

opinion great weight.

      In assessing a claimant’s RFC at steps four and five, the ALJ must consider

the different medical opinions found in the record. In determining how much

weight to give a medical opinion, the ALJ considers such factors as the examining

or treating relationship, whether the opinion is well-supported, whether the opinion

is consistent with the record, and the doctor’s specialization. See 20 C.F.R.

§§ 404.1527(c), 416.927(c). A treating physician’s medical opinion “must be

given substantial or considerable weight unless ‘good cause’ is shown to the

contrary.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004) (quotation marks omitted); see also 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2) (requiring the ALJ to give “good reasons” for not giving controlling

weight to the treating physician’s opinion). This Court has found “good cause” to

exist where: (1) the opinion was not bolstered by the evidence; (2) the evidence

supported a contrary finding; or (3) the opinion was conclusory or inconsistent

with the doctor’s own medical records. Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1179 (11th Cir. 2011). The ALJ must “clearly articulate the reasons for

giving less weight” to a treating physician’s opinion. See Lewis v. Callahan, 125

F.3d 1436, 1440 (11th Cir. 1997). However, an ALJ may reject any medical




                                         12
             Case: 16-11334     Date Filed: 02/08/2017    Page: 13 of 16


opinion if the evidence supports a contrary finding. Sryock v. Heckler, 764 F.2d

834, 835 (11th Cir. 1985).

      Here, Dr. Prevost is an orthopedic surgeon to whom Nichols was referred

through her employer’s worker’s compensation insurance after she fell at work.

Dr. Prevost took x-rays and an MRI of Nichols’s spine and reported degenerative

changes in her lumbar spine, including stenosis, scoliosis, and spondylosis. Dr.

Prevost believed that Nichols’s degenerative changes developed over a long period

of time and that her pain could have been triggered by her fall when a nerve was

pinched.

      Dr. Prevost initially released Nichols to light sedentary work. Over the

course of two months, Dr. Prevost prescribed two lumbar epidural injections, the

first of which provided more relief than the second. When Nichols continued to

experience pain, and her employer did not have light duty work for her, Dr. Prevost

ordered four weeks of physical therapy and kept Nichols off work during that time.

Afterward, Dr. Prevost reported that the physical therapy “helped a little bit,” but

that Nichols still had “a lot of pain.” Dr. Prevost noted that he “would like to try

getting [Nichols] back to work” and, if the employer did not have light work, to see

how Nichols fared with some limitations, such as no prolonged standing.

      At her next follow-up visit, Nichols reported that she was still unable to

work and had been laid off from her job. Dr. Prevost advised her that she would


                                          13
             Case: 16-11334     Date Filed: 02/08/2017    Page: 14 of 16


either need to learn to live with the pain or to have back surgery, but that he

wanted to avoid surgery if possible. Dr. Prevost put Nichols at maximum medical

improvement and released her to return to work at full duty with a disability rating

of five percent partial permanent impairment to the whole person.

      When Nichols returned two months later with “terrible” back and leg pain,

Dr. Prevost took additional x-rays of her spine, which showed no changes. In his

treatment notes, Dr. Prevost wrote:

      I believe that this is probably a pain that is going to prevent her from
      working. It is probably not related really to the workman’s comp and
      is more related to the degenerative scoliosis and arthritis, at those
      levels, which has taken years to develop. I recommend that she apply
      for disability, at least for a period of time, to get her back fixed,
      because I do not think that we can get her working without getting her
      back fixed. We will give her a prescription today for Soma 350mg
      and see her back on a prn basis.
The same day, Dr. Prevost advised the worker’s compensation contact that Nichols

had no work restrictions. In a subsequent deposition, Dr. Prevost opined that the

majority of people with Nichols’s back condition would have experienced relief

from symptoms with the conservative treatment he had provided, but that

Nichols’s case appeared to be “turning into a chronic situation.”

      The ALJ stated that he “found it difficult to weigh” Dr. Prevost’s opinion

because of “the obvious conflict in his actions,” first releasing Nichols to light and

then full duty work without restrictions, but then two months later recommending

that she seek disability benefits. Ultimately the ALJ gave Dr. Prevost’s opinions

                                          14
             Case: 16-11334      Date Filed: 02/08/2017    Page: 15 of 16


“some but not great weight,” because: (1) an objective assessment of Dr. Prevost’s

opinions, recommendations, and actions indicated he believed Nichols could return

to some kind of work, perhaps with limitations on standing and lifting; (2) Dr.

Prevost was concerned with whether, from a worker’s compensation perspective,

Nichols could return to her previous work, not with whether she could do any

work; and (3) the totality of the evidence indicated that her RFC, which included

exertional limitations, more accurately reflected Nichols’s level of impairment.

      The ALJ adequately explained his reasons for giving Dr. Prevost’s opinion

less than great weight, and those reasons constitute “good cause” and are supported

by substantial evidence. Although Dr. Prevost’s medical examinations revealed

pain, decreased range of motion, and degenerative conditions in her lumbar spine,

other tests (motor strength, reflexes, sensation, straight leg raise, etc.) were normal.

Despite Nichols’s continued reports of pain, Dr. Prevost eventually recommended

returning her to work at full duty. And, after Dr. Prevost reported in May 2010

that Nichols could not work due to pain and suggested she apply for disability

benefits, Nichols sought no treatment for her condition between July 2010 and

November 2011.

      In addition to Dr. Prevost’s own treatment notes, other medical evidence in

the record suggests Nichols’s back pain did not prevent her from performing some

light work. For example, Nichols’s next doctor, Dr. Scott Boswell, continued to


                                           15
              Case: 16-11334   Date Filed: 02/08/2017    Page: 16 of 16


administer conservative treatments such as cold pack therapy and some

prescription medications. After receiving a prescription from Dr. Boswell in July

2011, there was no evidence of additional treatment for her back condition until

January 2012. The ALJ noted that Dr. Boswell reported no objective signs of

impairment.

      Nichols’s disability report in December 2011 showed that she was taking

only over-the-counter medications, Aleve and Tylenol. In January 2012, Dr.

Hasmukh Jariwala, a consulting doctor who examined Nichols, noted some lumbar

spine impairments, but stated that the impairment was mild to moderate, her gait

was normal, she showed no signs of muscle spasms, she could walk on her heels

and toes, she could squat and arise with assistance, and she had walked into Dr.

Jariwala’s office without difficulty. Accordingly, we find no reversible error in the

ALJ’s evaluation of Dr. Prevost’s opinion or in the ALJ’s conclusion that Nichols

could perform light work with the exertional and nonexertional limitations

included in his RFC assessment.

                               III. CONCLUSION

      For all these reasons, we conclude that substantial evidence supports the

ALJ’s determination that Nichols was not disabled.

      AFFIRMED.




                                         16